UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 February 24, 2015 Date of report (Date of earliest event reported) Valmont Industries, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 1-31429 47-0351813 (Commission File Number) (IRS Employer Identification No.) One Valmont Plaza Omaha, NE (Address of Principal Executive Offices) (Zip Code) (402) 963-1000 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On February 24, 2015, Valmont Industries issued a press release on a share repurchase program.The press release, attached as an exhibit hereto,is incorporated by this reference. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. Press Release dated February 24, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Valmont Industries, Inc. Date:February 24, 2015 By:/s/ Mark Jaksich Name: Mark Jaksich Title:Chief Financial Officer EXHIBITS ExhibitNo. Description Press release dated February 24, 2015.
